                    UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:18-cv-00150-RJC-DSC

JARED MODE, on behalf of himself     )
and all others similarly situated,   )
                                     )
            Plaintiffs,              )
                                     )
      vs.                            )
                                     )              SUPPLEMENTAL ORDER
                                     )
S-L DISTRIBUTION COMPANY,            )
LLC, S-L DISTRIBUTION                )
COMPANY, INC., and S-L ROUTES, )
LLC,                                 )
                                     )
            Defendants.              )
____________________________________ )


      THIS MATTER comes before the Court sua sponte. On March 6, 2019, the

Court issued an order ruling on several motions and two Memoranda and

Recommendations (“M&R”) addressing those pending motions. (Doc. No. 141). In

that Order, the Court adopted the M&R, (Doc. No. 122), which recommended

denying without prejudice (1) Third-Party Defendants’ Motion to Dismiss Third-

Party Complaints, (Doc. No. 84); (2) Plaintiffs’ Motion to Dismiss Defendants’

Counterclaim, (Doc. No. 92); and (3) Third-Party Defendant M&M Imports, Inc.’s

Motion to Dismiss Third-Party Complaint, (Doc. No. 103). The Court found that the

M&R was correct and in accordance with law, and the Court adopted its findings

and recommendations regarding those motions. Therefore, it denied without

prejudice Plaintiffs’ Motion to Dismiss Defendants’ Counterclaim, (Doc. No. 92), and



                                          1
Third-Party Defendants’ Motion to Dismiss Third-Party Complaints, (Doc. No. 84).

The Order should have also specified that Third-Party Defendant M&M Imports,

Inc.’s’ Motion to Dismiss Third-Party Complaint, (Doc. No. 103), was denied without

prejudice as well.1

      Accordingly, the Court now specifies that Third-Party Defendant M&M

Imports, Inc.’s’ Motion to Dismiss Third-Party Complaint, (Doc. No. 103), is

DENIED without prejudice for the reasons already established in the Court’s

previous order, (Doc. No. 141).

      SO ORDERED.



                                  Signed: March 29, 2019




1  In its Motion, M&M Imports relied upon and incorporated by reference the
Memorandum of Law in Support of their Motion to Dismiss Third-Party Complaints
filed by other Third-Party Defendants. (See Doc. No. 103 at 2). Therefore, because
the arguments were identical, the Court analyzed and adjudicated those motions
together.
                                           2
